Per Curiam:

A joint motion to vacate the decision of the Court of Special Appeals in Rickman v. Rickman, No. 1584, September Term, 1980, decided June 19,1981 (unreported opinion), and for remand of the case having been filed as the parties have entered into a written agreement settling all of their disputes, the judgment of the Court of Special Appeals is vacated and the case is remanded to that Court with directions to remand to the Circuit Court for Montgomery County for further proceedings.

Judgment of the Court of Special Appeals vacated and case remanded to that court with directions to remand to the Circuit Court for Montgomery County for further proceedings, costs to abide the result.


Mandate to issue forthwith.